                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                            8:04CR194

         vs.
                                                                 ORDER ON APPEARANCE FOR
MATTHEW J. HANSON,                                             SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the court on February 11, 2019 Petition for Offender Under
Supervision [191]. David R. Stickman represented the defendant.            Susan T. Lehr represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).


        PRELIMINARY HEARING:


        HEARING WAIVED—PROBABLE CAUSE FOUND
        ☒       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
                preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
                alleged in the petition to believe the defendant violated the terms of supervised release and
                the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
                32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing
                Senior Judge Smith Camp in Courtroom #2, Third Floor, Roman L. Hruska U.S.
                Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on March 28, 2019, at 11:00 a.m.


        DETENTION HEARING:


        NO MOTION FOR DETENTION--RELEASED
        ☒       The government did not move for detention. The defendant shall be released on the current
                terms and conditions of supervision and consent for modification of conditions of
                supervision.
IT IS SO ORDERED.


Dated this 11th day of February, 2019.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
